Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 19, 2020

                                     No. 04-20-00295-CR

                                  Neil Howard MCGINNIS,
                                         Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee


                 From the 451st Judicial District Court, Kendall County, Texas
                                     Trial Court No. 6780
                         Honorable Kirsten Cohoon, Judge Presiding


                                        ORDER

       On August 10, 2020, we advised the court reporter that the records were late. On August
17, 2020, court reporter Connie Calvert advised this court that counsel has not asked her to
prepare the reporter’s records.
       We ORDER Appellant to provide written proof to this court within TEN DAYS of the
date of this order that (1) Appellant has delivered a written request to prepare the reporter’s
records to court reporter Connie Calvert that designates any exhibits to be included, see TEX. R.
APP. P. 34.6(b), and (2) either the arrangements have been made to pay the reporter’s fee, or
Appellant is entitled to free reporter’s records, see TEX. R. APP. P. 20.2.
        If Appellant fails to respond as ordered, Appellant’s briefs will be due within THIRTY
DAYS of the date of this order, and the court will only consider those issues or points raised in
Appellant’s briefs that do not require a reporter’s record for a decision. See TEX. R. APP. P.
37.3(c).




                                                    _________________________________
                                                    Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of August, 2020.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court